The minutes of the district court, pertinent to this case, recite that "on oral application of counsel for plaintiff, orders of appeal were granted plaintiff" returnable to this court without bond.
In a written motion filed after the record was lodged here, the referred to counsel states that "he desires to withdraw from the cause, for the reason that he did not ask for or perfect this appeal from the district court". His request, on the showing made, was granted.
Thereafter, plaintiff received in due time by registered mail a copy of this court's calendar disclosing a fixing of the case for hearing. But neither he nor a representative of his has made an appearance. Under these circumstances the appeal is presumed to have been abandoned; and it is dismissed.